     Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CYNTHIA N. DUNNE,                             )
as Trustee of the Cynthia N.                  )
Dunne Revocable Trust                         )
                                              )
        Plaintiff,                            )
                                              )      Case No.
v.                                            )
                                              )
CITY OF LADUE,                                )
Serve: Mayor Nancy Spewak                     )
       Ladue City Hall                        )
       9345 Clayton Road                      )
       Ladue, Missouri 63124                  )
                                              )
and                                           )
                                              )
ROGER STEWART in his official                 )
capacity as City of Ladue                     )
Building Commissioner                         )
Serve: Ladue City Hall                        )
       9345 Clayton Road                      )
       Ladue, Missouri 63124                  )
                                              )
        Defendants.                           )

                                          COMPLAINT

        COMES NOW, Plaintiff, Cynthia N. Dunne, as Trustee of the Cynthia N. Dunne

Revocable Trust, by and through undersigned counsel, and for her Complaint against Defendants

City of Ladue, Missouri and Roger Stewart in his official capacity as the City of Ladue Building

Commissioner, does hereby state:

                                         THE PARTIES

        1.      Plaintiff is an individual residing in St. Louis County, Missouri who owns real

property known and numbered as 10183 Winding Ridge Road, City of Ladue, St. Louis County,

Missouri.
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 2 of 11 PageID #: 2



       2.      At all times relevant herein, Defendant Stewart was the duly authorized Building

Commissioner for Defendant City of Ladue, a municipal corporation located in St. Louis County,

Missouri. Defendant Stewart resides in the State of Missouri and does business in his official

capacity as the City of Ladue Building Commissioner in St. Louis County, Missouri, within the

United States District Court for the Eastern District of Missouri.

                                  JURISDICTION AND VENUE

       3.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and 28 U.S.C.

§1343 as presenting a federal question of original jurisdiction pursuant to U.S.C.A Constitutional

Amendments 5 and 14, and 28 U.S.C. §1367, as presenting a question of supplemental

jurisdiction over a claim so related to the claim within original jurisdiction that it forms part of

the same case or controversy, namely the taking of Plaintiff’s property without just compensation

pursuant to Article I, §26 of the Missouri Constitution.

       4.      Venue in this Court is proper pursuant to 28 U.S.C. §1391 in that at all relevant

times herein, Defendants resided in the Eastern District of Missouri and a substantial part of the

events and omissions which gave rise to Plaintiff’s claims herein occurred within the Eastern

District of Missouri.

                         ALLEGATIONS COMMON TO ALL COUNTS

       5.      Plaintiff purchased residential real property located at 10183 Winding Ridge

Road, Ladue, Missouri (hereinafter the “Property”) on September 13, 2017 with the intent of

demolishing the then existing 4,400+/- square foot residence (which was approximately 40 years

old) and constructing a new 7,000+/- square foot custom residence (the “New Home”) that

would accommodate Plaintiff ‘s physical disabilities.

       6.      Plaintiff paid a premium for the Property, as a “tear down,” as it was one of the

last remaining lots on Winding Ridge Road, an extremely desirable Class A private lane which

                                                  2
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 3 of 11 PageID #: 3



had undergone extensive new home re-development over the previous 20 years, including a

12,300 +/- square foot home at 10184 Winding Ridge Road.

       7.         On or about June 21, 2018, building plans submitted by Plaintiff’s architect, Dick

Busch Architects, to Defendant City of Ladue for Plaintiff’s New Home on the Property were

unanimously approved by the Ladue Architectural Review Board (“ARB”).

       8.         On or about July 16, 2018, the Ladue City Council passed Ordinance No. 2191

adopting the 2015 Edition of the International Fire Code as the Fire Prevention Code of the City

of Ladue, Chapter 34 of Article II of the Ladue City Code (the “Current Ladue Fire Code”),

replacing the 2006 Edition of the International Fire Code which the Defendant City had adopted

on or about January 11, 2010, via Ordinance No. 1988, as its then Fire Prevention Code (the

“Prior Ladue Fire Code”). True and correct copies of Ordinance No. 2191 and Ordinance No.

1988 are attached hereto as Exhibit 1 and Exhibit 2, respectively, and are incorporated herein by

this reference.

       9.         Pursuant to the Current Ladue Fire Code, including Section 507.3, Appendix B

Section B105, and Appendix B Tables B105.1(1) and B105.1(2), the fire flow requirements,

measured in gallons per minute (GPM), for fire hydrants servicing single family homes in the

City of Ladue are as follows:

                  Home SF       GPM Fire Flow            W/ Sprinkler System (½)
                  0 - 3,600       1,500      *               750
                  3,601 - 4,800   1,750                      875
                  4,801 - 6,200   2,000                      1,000
                  6,201 – 7,700   2,250                      1,125
                  7,701 – 9,400   2,500                      2,500
       A true and correct copy of the foregoing provisions are attached hereto as Exhibit 3 and

incorporated herein by this reference.




                                                   3
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 4 of 11 PageID #: 4



       10.     The same fire flow requirements were set forth in the Prior Ladue First Code,

including in Section 508.3, Appendix B Section B105.1, and Appendix B Table B105.1 thereof.

A true and correct copy of these provisions are attached hereto as Exhibit 4 and incorporated

herein by this reference.

       11.     On or about August 3, 2018, Defendant City of Ladue issued Plaintiff a permit to

demolish the then existing structure on the Property, in preparation for construction of the New

Home that had been unanimously approved by the ARB, whereupon Plaintiff’s contractor

demolished the then existing structure within the required 30-day period.

       12.     On or about September 4, 2018, after Plaintiff’s contractor had demolished the

existing structure, Plaintiff’s architect Dick Busch Architects received a letter from Ladue

Assistant Fire Chief Jeff Johnson “(AC Johnson”) regarding the water flow from the fire hydrant

nearest the Property, claiming that such flow tested at 577 GPM in 2016 and 500 GPM in 2017

and, as a result, did not meet the requirements under the Current Ladue Fire Code. A true and

correct copy of this September 4, 2018 letter is attached hereto as Exhibit 5 and incorporated

herein by this reference.

       13.     On or about September 6, 2018, Plaintiff’s construction plans for the New Home

were amended to reflect certain design changes and those plans were once again unanimously

approved by the Ladue ARB.

       14.     On or about September 28, 2018, the hydrant that had been the subject of AC

Johnson’s July 4, 2018 letter was retested and the water flow recorded as 650 GPM, again well

below the requirement of the Current Ladue Fire Code as well as the Prior Ladue Fire Code.

       15.      On October 8, 2018, AC Johnson sent another letter to Plaintiff advising that

Missouri American Water Company, which is responsible for maintaining, repairing and

replacing hydrant lines in the City of Ladue and throughout the St. Louis Metropolitan area,

                                                 4
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 5 of 11 PageID #: 5



would need to be consulted for available options to improve the hydrant flow at the subject

hydrant. A true and correct copy of this October 8, 2018 letter is attached hereto as Exhibit 6

and incorporated herein by this reference.

        16.     On or about October 15, 2018, Plaintiff’s civil engineer requested a consultation

with Missouri American Water Company to discuss these available options.

        17.     On February 19, 2019, Plaintiff’s representatives met with officials from Missouri

American Water and Defendant City of Ladue, including AC Johnson and Ladue Fire Chief

Steve Lynn (“Chief Lynn”), in a good faith effort to understand the options for improving the

water flow at the subject hydrant.

        18.     Defendant City of Ladue and Missouri American Water Company each

disclaimed any obligation over or responsibility for ensuring sufficient hydrant flow at the

hydrants serving the homes in Winding Ridge Road, including the subject hydrant, claiming that

these hydrants met the fire flow requirements when the original lines were initially installed by

Missouri American Water Company, or its predecessor, in the early 1970s and despite the new

home development and construction routinely permitted by Defendant City of Ladue and its

officials over the past 20 years .

        19.     On or about May 1, 2019, Plaintiff requested issuance of a building permit for

construction of the approved New Home on the Property. A copy of this May 1, 2019

communication is attached hereto as Exhibit 7 and incorporated herein by this reference.

        20.     On or about May 21, 2019, Ladue City Council denied Plaintiff’s request for a

building permit for construction of the approved New Home on the Property. A copy of this May

21, 2019 communication is attached hereto as Exhibit 8 and incorporated herein by this

reference.




                                                 5
  Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 6 of 11 PageID #: 6



       21.     On or about July 8, 2019, Plaintiff appealed the denial of her building permit to

the Mayor of Defendant City of Ladue. A copy of this appeal is attached hereto as Exhibit 9 and

incorporated herein by this reference.

       22.     On or about August 1, 2019, Plaintiff’s counsel received correspondence from the

Defendant Building Commissioner officially denying Plaintiff’s building permit.

       23.     The stated reason for the denial was that the GPM for the fire hydrant adjoining

the Property was below the GPM set forth in the Current Fire Code that was adopted by the City

on July 28, 2018. A copy of this August 1, 2019 communication is attached hereto as Exhibit 10

and incorporated herein by reference.

       24.     Plaintiff filed an appeal with the City of Ladue Board of Adjustment, based upon

the instruction in Defendant Stewart’s letter that persons aggrieved by any decision of the

Building Commissioner should be appealed to the Board of Adjustment. A copy of this appeal is

attached hereto as Exhibit 11 and incorporated herein by this reference.

       25.     Plaintiff presented her appeal on September 3, 2019 at a hearing before the

Defendant Ladue’s Board of Fire Appeals.

       26.     Plaintiff’s appeal was denied.

       27.     Defendant City of Ladue denied the appeal asserting that the GPM for the fire

hydrant adjoining the Property was below the GPM set forth in the Current Ladue Fire, basing

that judgment in part on Chief Lynn’s incorrect assertion that the fire flow requirements in the

Current Ladue Fire Code were more stringent that the fire flow requirements in the Prior Ladue

Fire Code.

       28.     Construction of a main to extend the subject hydrant adjoining Plaintiff’s Property

to the water main under southbound Lindbergh Boulevard would be required to raise the GPM of

the Winding Ridge Road hydrants to a GPM that is sufficient for homes of the size and character

                                                 6
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 7 of 11 PageID #: 7



found on Winding Ridge Road, including Plaintiff’s proposed New Home and the new homes

developed and construction over the past 20 years.

       29.     According to Defendant City of Ladue, Plaintiff will not be issued a building

permit for her proposed New Home, or for any home comparable to the smallest of the other new

homes in Winding Ridge, unless she extends the hydrant under Lindberg Boulevard, which

would be a benefit accruing to all property owners on Winding Ridge Road, to Missouri

American Water Company, and to Defendant City of Ladue, which owns that road.

       30.     Upon information and belief, the hydrants in Winding Ridge Road have failed to

meet the GPM fire flow requirements since at least 2000 according to various testing reports

submitted periodically to Defendant City of Ladue and its fire and other officials since that time.

       31.     Nevertheless, upon information and belief, Defendant City of Ladue has issued

building permits for and otherwise allowed the construction of new homes in Winding Ridge

Road which are, in some instances, substantially larger than Plaintiff’s proposed New Home,

including the following:

               a.      10144 Winding Ridge, which upon information and belief is in excess of

                       8,000 square feet of total living area;

               b.      10184 Winding Ridge, which upon information and belief is in excess of

                       12,300 square feet of total living area;

               c.      10191 Winding Ridge, which upon information and belief is in excess of

                       5,400 square feet of total living area; and

               d.      10198 Winding Ridge, which upon information and belief is in excess of

                       5,000 square feet of total living area.

       32.     Upon information and belief, Defendants issued building permits for each of the

foregoing new homes despite the fact that the hydrants in Winding Ridge Road consistently

                                                  7
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 8 of 11 PageID #: 8



failed GPM requirements set forth under the Prior Ladue Fire Code which, as noted, are the same

as the requirements under the Current Ladue Fire Code.

          33.    When asked about this selective enforcement, Chief Lynn would only offer that

he was not a Ladue Fire Official at that time and AC Johnson refused to respond as he was a

Ladue fire official at that time.

          34.    As a result of Defendant’s selective enforcement of the GPM requirements on her,

it is not possible for Plaintiff to construct a residence in keeping with the homes of the style and

character of the area.

          35.    In fact, Chief Lynn has indicated that Plaintiff is unlikely to be allowed to

construct any new home on the Property as the last GMP result was below the minimum

requirement for any structure.

                                              COUNT I

                                      EQUAL PROTECTION

          COMES NOW, Plaintiff, by and through undersigned counsel, and for Count I of her

Complaint, does hereby state:

          36.    Plaintiff incorporates by reference as if fully set forth herein, each and every

allegation contained in paragraphs 1 through 35.

          37.    The United States Constitution protects every person against intentional and

arbitrary discrimination occasioned by improper statutory execution through duly constituted

agents.

          38.    Plaintiff is similarly situated to each of the property owners who applied for and

received building permits for the properties identified in paragraph 31, in that she seeks to build

a single family residence on Winding Ridge Road at a time when the GPM for the fire hydrants

serving the road were below the GPM required by the then-in-effect City of Ladue code.

                                                   8
   Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 9 of 11 PageID #: 9



       39.     Defendant’s denial of Plaintiff’s building permit was intentional and treated her

disparately than other applicants.

       40.     Defendant’s selective denial of Plaintiff’s building permit under circumstances

similar to those in which building permits have been granted was not rational.

       41.     No rational person can regard Plaintiff’s circumstances as being so different from

others who have received permits to warrant the divergent treatment by the City of Ladue.

       42.     There is no rational basis for City to treat Plaintiff disparately than other

applicants have been treated.

       43.     The similarity in circumstances and difference in treatment are sufficient to

exclude the possibility that the defendants acted on the basis of a mistake.

       45.     Defendant is attempting to impose the entire economic burden for a public

improvement on a single landowner.

       44.     Plaintiff has been singled out to bear the burden of the cost to remedy the hydrant

flow problems on Winding Ridge Road, though Plaintiff has not contributed at all to the

existence of the problem and certainly no more than other property owners.

       45.     Plaintiff has been damaged by, inter alia, being unable to use the Property in a

manner to which she is entitled by law.

       46.     Defendant’s conduct constitutes action taken under color of law, or state action,

undertaken pursuant to policy, practice, or custom of deliberate indifference to Plaintiff’s rights

and that has or will deprive, and is intended to deprive, Plaintiff of her right to equal protection

secured by the United States Constitution.

       WHEREFORE, Plaintiff prays this Court, after trial by jury, find in favor of Plaintiff and

against Defendant on Count I of her Complaint; for punitive damages; for attorneys’ fees and

costs of litigation; and for such other and further relief as this Court deems just and proper.

                                                  9
 Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 10 of 11 PageID #: 10



                                             COUNT II

                 DUE PROCESS PURSUANT TO THE 5TH AMENDMENT
               TO THE UNITED STATES CONSTITUTION AND ARTICLE I
                   SECTION 26 OF THE MISSOURI CONSTITUTION

         COMES NOW, Plaintiff, by and through undersigned counsel, and for Count II of her

Complaint does hereby state:

         47.    Plaintiff incorporates by reference as if fully set forth herein each and every

allegation set forth in paragraphs 1 through 46.

         48.    Defendants have reached their final decision regarding the application of its Code

to the Property.

         49.    The aforementioned governmental action has directly and substantially interfered

with Plaintiff’s property rights in her Property and has significantly impaired the value of the

Property.

         50.       The aforementioned governmental action has not advanced a legitimate

governmental interest that is reasonably related to the action.

         51.    Plaintiff has been deprived of all reasonable or economic use of the Property.

         52.    The Plaintiff has not been compensated for the aforementioned deprivation of

value.

         53.    The City’s aforementioned governmental action has led to a substantial

impairment of Plaintiff’s right to peacefully enjoy her Property.

         54.    The Plaintiff provided the City with notice of its objection to its action.

         55.    The City has continued its unreasonable use of the Property in spite of the

Plaintiff’s notice.

         56.    The Plaintiff has been damaged and injured by Defendant’s substantial

impairment of Plaintiff’s right to peacefully enjoy her Property.

                                                   10
 Case: 4:19-cv-02702-SPM Doc. #: 1 Filed: 10/03/19 Page: 11 of 11 PageID #: 11



          57.    Plaintiff’s damages were caused by the City’s aforementioned governmental

action.

          WHEREFORE, Plaintiff prays this Court enter judgment in Plaintiff’s in an amount that

will be proven at trial, Plaintiff is entitled to reimbursement for its costs and attorneys’ fees

incurred herein, and such other and further relief as this Court deems just and proper.

                                               SUMMERS COMPTON WELLS LLC


                                                /s/ Jill R. Rembusch
                                               JILL R. REMBUSCH         #46251MO
                                               8909 Ladue Road
                                               St. Louis, MO 63124
                                               (314) 991-4999 Telephone
                                               (314) 991-2413 Facsimile
                                               jrembusch@summerscomptonwells.com
                                               Attorneys for Plaintiff




                                                  11
